Case 3:19-mj-01040-BH SEALED” Page 1 of 9 PagelD 32

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No.
11029 Harry Hines Boulevard Suite B105 )
Dallas, Texas 75229 ) 3 on 1 9 M J 1 () a ) B H
)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern _ District of Texas
(identify the person or describe the property to be searched and give its location):

11029 Harry Hines Boulevard Suite B105 Dallas, Texas 75229 (more fully described in Attachment A)

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before “/ ij AF I 9 (not to exceed 14 days)
© in the daytime 6:00 a.m. to 10:00 p.m. — Oat any time in the day or night yecause’ good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _ IRMA C. RAMIREZ
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

1 for days (not to exceed 30) © until, the facts justifying, the later specific date of _
Date and time issued: Ll /2 / Md l/ /?: 2G Gn.

 

City and state: DALLAS, TEXAS IRMA C. RAMIREZ, MAGISTRATE JUDGE

Printed name and title

 

 
Case 3:19-mj-01040-BH Document 3 Filed 11/26/19 Page 2of9 PagelD 33

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

~ oe a at ‘i wp Oe
o au BRE TAH ALAR Return
FY es ah a ofl j WP 2 XN > &

 

Case NO.: ” Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer's signature

 

Printed name and title

 

 
Case 3:19-mj-01040-BH, Document 3 Filed 11/26/19 Page 30f 9 PagelD 34

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

mm AOU FTW UBE — Retum

 

CaseNO.2 Date and time warrant executed: ons warrant and inventory left with:

WWi22114 € [DD wan. 20uv \chalic

 

 

 

Inventory made in the presence of :
Tani Cw Cad We 7 Seine jPeeei Seeatit

 

Inventory of the property taken and name of any person(s) seized:

Londorrat cel? \Vape Cnr dridet dilling Machine
Owl

Drache? unvenctrey

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: {I ho | Cah CoA,

NA Executing officer's signatur\_”_
| Nn Ife M| Ann IMA

 

Printed name and title wy)

 

 
Case 3:19-mj-01040-BH Document 3 Filed 11/26/19 Page 4of9 PagelD 35

HOMELAND SECURITY INVESTIGATIONS

SEARCH WARRANT INVENTORY —

Name: The Smoke Sho - Uurawmad Uzair-KWaliol
Address: |\094 Warr Y Nunes Pid Quite BIOS | Myllas AK 152.24

 

 

LEI D9 _

Inventory Officer: J (Avae Owe

 

Date: \\

Case Number: 5 AO anak AobA 004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity Description of Items Room Number | Discovering
Officer
| OMS, NO Malai 54 A LQ
\ Vad Are b jt.
| Miac. Sars A LG
l Unvnsvon dueuur’ e US. Cuxrenu4 A (mM
| Lenovo W4A0 hesktop A I
| AP Qavilion Shiva Vine. St dh
| me el Dpiiplee GaxXva0 bs Ab
Aino wus Nova Vara dheynalic ABe¢N| LG
[Paths
f A) 6
QA
clan LAG
Page | of | Pages

 
Case 3:19-mj-01040-BH Document 3 Filed 11/26/19 Page5of9 PagelD 36

ATTACHMENT A
SUBJECT PREMISES TO BE SEARCHED
Subject Premises to be searched is 11029 HARRY HINES BLVD SUITE B105
DALLAS, TX. Subject Premises is a one-story business address with a sign indicating
the name “Smoke.Shop Accessories” and large glass sore-front windows, as pictured

below:

GIFT ITEMS & MUCH MORE...

ACCESSORIES

— uy esis

 

 
Case 3:19-mj-01040-BH Document 3 Filed 11/26/19 Page 6of9 PagelD 37

ATTACHMENT B

I. ITEMS TO BE SEIZED

1. The items to be seized are evidence, contraband, fruits, or instrumentalities
of violations of 21 U.S.C. § 331(a) (causing the introduction of misbranded or adulterated
drugs into interstate commerce), 21 U.S.C. § 331(k) (causing the misbranding or
adulteration of a drug after shipment in interstate commerce and while held for sale), 21
U.S.C. § 863 (import of drug paraphernalia), 18 U.S.C. § 545 (smuggling), 18 U.S.C. §
371 (conspiracy to commit offenses against the United States), and 18 U.S.C. § 1956
(laundering of monetary instruments), for the time period July 2019 to the present,
namely:

a Misbranded or adulterated drugs;

b. Drug paraphernalia;

c. Goods shipping into the United States that are contrary to law;

d. Records and documents related to all importations, further
shipments, and/or sales of items labeled or marketed as potential vaping products or
ingredients;

e. Goods that appear from importation records, other documents, or
from onsite testing and evaluation to have been smuggled or mislabeled;

f. Records and documents related to bank accounts in the name of or
used by the people receiving and/or selling the vaping supplies;

g. | Records and documents related to the ownership or control of the

Subject Premises;
Case 3:19-mj-01040-BH Document 3 Filed 11/26/19 Page 7of9 PagelD 38

h. Records and documents related to communications about the
contents and status of shipments of vaping products to the United States and the sale
thereof;

i. Records and documents related to inventory, labeling, movement,
sale, and labeling of goods at the Subject Premises, including labels, shipping records for
shipments to customers, and records contained on labeling devices;

j. Currency and/or financial instruments derived from profits and
proceeds of controlled substances, and evidence of financial transactions related to
obtaining, transferring laundering, secreting, or spending money made from engaging in
narcotic drug sales. Monetary instruments including money drafts, money orders,
cashiers’ checks, certificates of deposit, traveler's checks, false identification, title
documents, and any negotiable bearer instruments;

k. Any digital device which is itself or which contains evidence,
contraband, fruits, or instrumentalities of the Subject Offenses, and forensic copies
thereof.

1. With respect to any digital device containing evidence falling within
the scope of the foregoing categories of items to be seized:

i. evidence of who used, owned, or controlled the device at the
time the things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, e-mail, e-mail contacts, chat and instant messaging logs,

photographs, and correspondence;
Case 3:19-mj-01040-BH Document 3 Filed 11/26/19 Page 8of9 PagelD 39

“ii evidence of the presence or absence of software that would
allow others to control the device, such as viruses, Trojan horses, and other forms of
malicious software, as well as evidence of the presence or absence of security software
designed to detect malicious software;

iii. evidence of the attachment of other devices;

iv. evidence of counter-forensic programs (and associated data)
that are designed to eliminate data from the device;

Vv. evidence of the times the device was used;

vi. passwords, encryption keys, biometric keys, and other access
devices that may be necessary to access the device;

vii. applications, utility programs, compilers, interpreters, or other
software, as well as documentation and manuals, that may be necessary to access the
device or to conduct a forensic examination of it;

viii. records of or information about Internet Protocol addresses
used by the device;

ix. records of or information about the device’s Internet activity,
including firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Internet search engine, and records
of user-typed web addresses.

39 66

2. As used herein, the terms “records,” “documents,” “programs,”

“applications,” and “materials” include records, documents, programs, applications, and
Case 3:19-mj-01040-BH Document3 Filed 11/26/19 Page9of9 PagelD 40

materials created, modified, or stored in any form, including in digital form on any digital
device and any forensic copies thereof.

3. As used herein, the term “digital device” includes any electronic system or
device capable of storing or processing data in digital form, including central processing
units; desktop, laptop, notebook, and tablet computers; personal digital assistants;
wireless communication devices, such as telephone paging devices, beepers, mobile
telephones, and smart phones; digital cameras; gaming consoles (including Sony
PlayStations and Microsoft Xboxes); peripheral input/output devices, such as keyboards,
printers, scanners, plotters, monitors, and drives intended for removable media; related
communications devices, such as modems, routers, cables, and connections; storage
media, such as hard disk drives, floppy disks, memory cards, optical disks, and magnetic
tapes used to store digital data (excluding analog tapes such as VHS); and security

devices.
